Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 7-12, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”).
Kawamura discloses preparing a display including  a first area R1 (Fig. 6 and para. 0029)
A bending area  R2 extending from the first area (Fig. 6 and para. 0029)
A second area R3 extending from the bending area (Fig. 6 and para. 0029)
Attaching an antireflection 7 layer on the display
Removing a first section of a first releasing film on the antireflection layer which overlaps the second area of the display (Fig. 4 and para. 0030), as the function layer 7 includes that the function layer may be  an antireflection layer (para. 0030), as Kawamura discloses the function layer 7 includes an antireflection layer (para. 0030)
And providing a cover tape onto a first section of the antireflection layer overlapping the second area of the display, as Kawamura discloses adhesive portion 16 in the region R1 and adhesive portion 17 in the region R2 (para. 0051).  Fig. 4 shows the relationship of the function layer 7 to the adhesive layers.
Kawamura also discloses forming a slit extending from the display region to the frame region, the frame region being the region that includes the Chip on Film (COF) 29 (para. 0046 and Fig. 2 and Fig. 4, Fig. 4 shows the COF after bending the display).
Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041).
Re claim 2:  Kawamura discloses removing a first and a second portion from the releasing film that overlaps both R1 and R2, and providing a window 28 shown in Fig. 4 and as Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041), as stated above in the rejection of claim 1.
Re claim 3:  Kawamura discloses forming the slits with laser irradiation (para. 0046).
Re claim 5:  Kawamura discloses not irradiating the laser into the antireflection layer, as Kawamura disclose irradiating the adhesive layer before forming the function layer 7, the layer 7 corresponding to the antireflection layer. 
Re claim 7:  Fig. 4 of Kawamura discloses the first boundary is spaced apart from the second boundary between the bending area and the second area of the display panel overlaps the second area of the display panel which the display is bent , as Kwamura discloses preparing a display including  a first area R1 (Fig. 6 and para. 0029)
A bending area  R2 extending from the first area (Fig. 6 and para. 0029)
A second area R3 extending from the bending area (Fig. 6 and para. 0029).
     Re claim 8:  Kawamura discloses an edge of the cover tape adjacent to the bending area of the display paned is spaced apart from both a side surface of the second removal section of the firs releasing film and the second boundary, as Kawamura discloses in Fig. 4 A bending area  R2 extending from the first area (Fig. 6 and para. 0029)
A second area R3 extending from the bending area (Fig. 6 and para. 0029), 
Kawamura also discloses forming a slit extending from the display region to the frame region, the frame region being the region that includes the Chip on Film (COF) 29 (para. 0046 and Fig. 2 and Fig. 4, Fig. 4 shows the COF after bending the display).
Re claim 9:  Kawamura discloses an edge of the cover tape adjacent to the bending area of the display is spaced apart from the second boundary and contacts a side surface of the second removal section of the first releasing film, the side surface of the second removal section being defined by the first boundary after the first removal section is removed, as Kawamura discloses in Fig. 4 the layer 8 in the bend portion has a portion in the upper part of the bend and in the lower part of the bend, which are space apart and a removal section in between.
              Re claim 10:  Kawamura discloses a sensing part , as Kawamura discloses a scanning signal along a metal layer 22 (para. 0034) , and a touch sensor function (para. 0047), which is a disclosure of a sensor, and Kawamura also discloses a cover glass or window 28 (para. 0038) on the sensing part , as Kawamura discloses the function layer 7 includes a sensor function (para. 0047).
            Re claim 11:  Kawamura discloses the first adhesive layer 10 (para. 0043) and the second adhesive layer 25 (para. 0041-0043)  and Fig. 4 shows the second adhesive layer 25 is removed from below the first adhesive layer, as the layer 10 is removed in the portion of the display that is folded under , and the function layer 7 which corresponds to the anti reflection layer, is attached to the display panel by the first adhesive layer 10, as shown in Fig. 4.
                Re claim 12:  Kawamura discloses the driving IC 29 is disposed apart from the function layer 7 which corresponds to the antireflection layer (as Kawamura discloses that  the function layer  includes the antireflection layer as stated above in the rejection of claim 1), and the cover layer 2 is provided on the driving IC (para. para. 0030), which corresponds to cover tape.
             Re claim 14: Fig. 4 and Fig. 7 show the display after bending  (  para .0013  and para. 0050).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”) as applied to claim 3 above, and further in view of Boronson et al (US 2020/0106054 A1)(“Boronson”).
Kawamura discloses the limitations of claim 3 as stated above.  Kawamura  also discloses forming the slits with laser irradiation (para. 0046).  Kawamura is silent with respect to multiple times with respect to the laser irradiation.
Boronson, in the same field of endeavor of OLED displays (Abstract),  discloses femtosecond laser irradiation (para. 0089)in order to avoid damage, as femtosecond laser irradiation has control of depth of the laser etch (para. 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used femtosecond laser in the method disclosed by Kawamura in order to obtain the benefit disclosed by Boronson. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”) as applied to claim 3 above, and further in view of of Boronson et al (US 2020/0106054 A1)(“Boronson”) and of   Kim et al (US 2015/0209898 A1)(“Kim”).
Kawamura discloses the limitations of claim 3 as stated above.  Kawamura also discloses the the thickness of the releasing film can be adjusted such that the thickness of the first and second adhesive layer provide thickness of the layer 6  that is desired to protect the TFT layer in the bending region can be increased (para. 0041), which is a disclosure that the thickness of the layer 6 is a result-effective variable, and therefore can be optimized by known optimization methods (MPEP 2144.05(II)).  Kawamura is silent with respect to femtosecond laser the recited range of laser power and speed and frequency.
Boronson, in the same field of endeavor of OLED displays (Abstract),  discloses femtosecond laser irradiation (para. 0089)in order to avoid damage, as femtosecond laser irradiation has control of depth of the laser etch (para. 0089).
Kim, in the same field of endeavor of patterning transparent polymer substrate for a flexible display (para. 0028), discloses a velocity of between 0.1 and 1000 mm/sec (para. 0037), an output of several watts (para. 0014), the laser being a femtosecond laser (para. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used femtosecond laser in the method disclosed by Kawamura in order to obtain the benefit disclosed by Boronson. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the energy range and velocity range  disclosed by Kim because Kim discloses a range which overlaps the recited range and therefore the recited range is obvious (MPEP 2144.05).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”) as applied to claim 12 above, and further in view of Yamazaki et al (US 2022/0187871 A1)(“Yamazakli”) .
Kawamura discloses the limitations of claim 12 as stated above.  Kawamura also discloses a controlling chip  spaced apart from the driving IC, as Kawamura discloses a chip 29  which is a COF  chip (para. 0029) and Kawamura also discloses the chip is connected to the circuitry which include TFT layer (para. 0030). Kawamura is silent with respect to timing .
Yamazaki, in the same field of endeavor of flexible display (Abstract), discloses control chip which is a COF chip (para. 0191) and the timing controller on the control chip (para. 0172).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control and timing on one chip as disclosed by Yamazaki in the method disclosed by Kawamura because Yanazaki discloses the combining in one chip is an art recognized equivalence for the same purpose (MPEP2144.06).


Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”).
Kawamura discloses  a display including  a first area R1 (Fig. 6 and para. 0029)
A bending area  R2 extending from the first area (Fig. 6 and para. 0029)
A second area R3 extending from the bending area (Fig. 6 and para. 0029)
Attaching an antireflection 7 layer on the display
 A first section of a first releasing film on the antireflection layer which overlaps the second area of the display (Fig. 4 and para. 0030), as the function layer 7 includes that the function layer may be  an antireflection layer (para. 0030), as Kawamura discloses the function layer 7 includes an antireflection layer (para. 0030)
And  a cover tape onto a first section of the antireflection layer overlapping the second area of the display, as Kawamura discloses adhesive portion 16 in the region R1 and adhesive portion 17 in the region R2 (para. 0051).  Fig. 4 shows the relationship of the function layer 7 to the adhesive layers.
Kawamura also discloses  a slit extending from the display region to the frame region, the frame region being the region that includes the Chip on Film (COF) 29 (para. 0046 and Fig. 2 and Fig. 4, Fig. 4 shows the COF after bending the display).
Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041).
                  Re claim 16:    Kawamura discloses  a second portion from the releasing film that overlaps both R1 and R2, and providing a window 28 shown in Fig. 4 and as Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041), and the driving IC 29 spaced apart from the second area of the display .
  Kawamura discloses removing a first and a second portion from the releasing film that overlaps both R1 and R2, and providing a window 28 shown in Fig. 4 and as Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041), as stated above in the rejection of claim 1.
                  Re claim 18:  Kawamura discloses a sensing part , as Kawamura discloses a scanning signal along a metal layer 22 (para. 0034) , and a touch sensor function (para. 0047), which is a disclosure of a sensor, and Kawamura also discloses a cover glass or window 28 (para. 0038) on the sensing part , as Kawamura discloses the function layer 7 includes a sensor function (para. 0047).  Kawamura also discloses a protective part 18 which covers the bend part(Fig.   11 and 13 and para. 0050-0061 ).
          


          Re claim 19:  Kawamura discloses  in Fig. 2 TFT layer 3, which is also a pixel part, as the tft provide the voltage to the pixels Fig. 2 shows that the function layer 7, which corresponds to the antireflection layer extends to the bending region in a stepped manner.
  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”) as applied to claim 15 above, and further in view of Yamazaki et al (US 2022/0187871 A1)(“Yamazakli”) .
Kawamura discloses the limitations of claim 15 as stated above.  Kawamura also discloses a controlling chip  spaced apart from the driving IC, as Kawamura discloses a chip 29  which is a COF  chip (para. 0029) and Kawamura also discloses the chip is connected to the circuitry which include TFT layer (para. 0030). Kawamura is silent with respect to timing .
Yamazaki, in the same field of endeavor of flexible display (Abstract), discloses control chip which is a COF chip (para. 0191) and the timing controller on the control chip (para. 0172).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the control and timing on one chip as disclosed by Yamazaki in the method disclosed by Kawamura because Yanazaki discloses the combining in one chip is an art recognized equivalence for the same purpose (MPEP2144.06).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (US 2022/0181581 A1)(“Kawamura”).
Kawamura discloses preparing a display including  a first area R1 (Fig. 6 and para. 0029)

A bending area  R2 extending from the first area (Fig. 6 and para. 0029)
A second area R3 extending from the bending area (Fig. 6 and para. 0029)
Attaching an antireflection 7 layer on the display
Removing a first section of a first releasing film on the antireflection layer which overlaps the second area of the display (Fig. 4 and para. 0030), as the function layer 7 includes that the function layer may be  an antireflection layer (para. 0030), as Kawamura discloses the function layer 7 includes an antireflection layer (para. 0030)
And providing a cover tape onto a first section of the antireflection layer overlapping the second area of the display, as Kawamura discloses adhesive portion 16 in the region R1 and adhesive portion 17 in the region R2 (para. 0051).  Fig. 4 shows the relationship of the function layer 7 to the adhesive layers.
Kawamura also discloses forming a slit extending from the display region to the frame region, the frame region being the region that includes the Chip on Film (COF) 29 (para. 0046 and Fig. 2 and Fig. 4, Fig. 4 shows the COF after bending the display).
Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041).
 Kawamura discloses removing a second portion from the releasing film that overlaps both R1 and R2, and providing a window 28 shown in Fig. 4 and as Kawamura discloses layers may be between the function layer 7 and the adhesive layers. The comprising language of the claim does not exclude additional layers (MPEP 2111.03 (I)).  The slit is formed by removing a section, which corresponds to removing a removal section of a first removal releasing film, as Kawamura discloses peeling the film to peel off the sealing layer (para. 0007-0008) and forming first and second slits 11 and 12 (para. 0039-0041).
Kawamura discloses  forming the regions that form the slit regions by irradiating using a laser (para. 0076-0077), which is a disclosure of  cutting a first boundary between a first removal section of the releasing film overlapping the second area of the display panel in a plan view and a second removal section of the first releasing film overlapping both the first area and the bending area of the display panel in a plan view by irradiating a laser beam to the first boundary, as Kawamura  discloses irradiating using a laser (para. para. 0054).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895